Case 19-10562   Doc 172   Filed 06/27/19 Entered 06/27/19 14:26:04   Desc Main
                           Document     Page 1 of 9
Case 19-10562   Doc 172   Filed 06/27/19 Entered 06/27/19 14:26:04   Desc Main
                           Document     Page 2 of 9
Case 19-10562   Doc 172   Filed 06/27/19 Entered 06/27/19 14:26:04   Desc Main
                           Document     Page 3 of 9
Case 19-10562   Doc 172   Filed 06/27/19 Entered 06/27/19 14:26:04   Desc Main
                           Document     Page 4 of 9
Case 19-10562   Doc 172   Filed 06/27/19 Entered 06/27/19 14:26:04   Desc Main
                           Document     Page 5 of 9
Case 19-10562   Doc 172   Filed 06/27/19 Entered 06/27/19 14:26:04   Desc Main
                           Document     Page 6 of 9
Case 19-10562   Doc 172   Filed 06/27/19 Entered 06/27/19 14:26:04   Desc Main
                           Document     Page 7 of 9
Case 19-10562   Doc 172   Filed 06/27/19 Entered 06/27/19 14:26:04   Desc Main
                           Document     Page 8 of 9
Case 19-10562   Doc 172   Filed 06/27/19 Entered 06/27/19 14:26:04   Desc Main
                           Document     Page 9 of 9
